Citation Nr: 0803214	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1980 until July 
1980, and February 1991 until November 1991. 


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan. 

The veteran elected in her January 2006 substantive appeal to 
have a Travel Board hearing and one was scheduled.  In 
December 2006, the veteran failed to appear at her scheduled 
hearing before the Board.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's hypertension is manifested by a diastolic pressure 
predominantly less than 110, and a systolic pressure 
predominantly less than 200.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002);  38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 
7101 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, a March 2005 letter from the AOJ to the 
appellant satisfied VA's duty to notify.  The letter informed 
the veteran of what evidence was necessary to establish 
entitlement to the benefit she claimed and advised her of her 
and VA's respective duties for obtaining evidence.  She was 
told what VA had done to help her claim and what she could do 
to assist.  In addition, the appellant was asked to provide 
any evidence in her possession that pertained to her claim.  
Notably, the veteran was not informed that an effective date 
would be assigned in the event she was awarded the benefit 
sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  
However, as this decision denies the veteran's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned have been rendered moot.  
Therefore, the absence of notice on this element does not 
prejudice the veteran.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA and private post-
service treatments and examinations.  Additionally, the 
veteran's statements in support of her appeal are affiliated 
with the claims folder and the veteran was afforded a VA 
medical examination.  The Board has carefully reviewed such 
statements and medical records, and has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims. 

Legal Criteria and Analysis

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, her present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

However, the Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. 
Court of Appeals for Veterans Claims, Nov. 19, 2007).

The veteran was granted service connection for hypertension 
in an August 2001 rating decision and assigned an initial 
evaluation of 10 percent, effective February 9, 2001.  The 
veteran contends that the severity of her condition warrants 
a higher evaluation.  

The May 2005 rating decision continued the veteran's 
disability rating at 10 percent.  Under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007), a 10 percent rating is 
applicable when evidence shows diastolic pressure is 
predominantly 100 or more, systolic pressure is predominantly 
160 or more, or an individual has a history of diastolic 
pressure predominantly 100 or more and requires continuous 
medication for control.  A 20 percent rating is warranted 
when the diastolic pressure is found to predominantly be 110 
or more or systolic pressure is predominantly 200 or more.  
If the record shows diastolic pressure is predominantly 120 
or more, a 40 percent rating is required.  Finally, a 60 
percent rating is appropriate when diastolic pressure is 
predominantly 130 or more.  

As the veteran's claim for an increased rating was received 
in February 2005, the rating period for consideration on 
appeal is from February 2004.  38 C.F.R. § 3.400 (2007).  
Consideration must be given to whether an increased rating is 
warranted at any time during the appeal period.  Hart v. 
Mansfield, No. 05-2424 (U.S. Court of Appeals for Veterans 
Claims, Nov. 19, 2007).

After a careful review of the record throughout the rating 
period on appeal, the Board concludes that a rating in excess 
of 10 percent for the veteran's service-connected 
hypertension is unwarranted for any period.  Hart v. 
Mansfield, No. 05-2424 (U.S. Court of Appeals for Veterans 
Claims, Nov. 19, 2007).  Following the filing of a claim for 
an increased rating, the veteran was afforded a VA 
examination in April 2005.  The examination report shows that 
the veteran's blood pressure was checked three times.  The 
veteran has systolic blood pressure readings of 140 and 150, 
and her diastolic blood pressure readings were 90 and 100.  
There is no evidence in the record to indicate either that 
the veteran's diastolic pressure is predominantly 110 or more 
or that her systolic pressure is predominantly 200 or more.  
Thus, the clinical evidence does not support a higher 
disability evaluation at this time.  

Therefore, the veteran's currently assigned 10 percent rating 
for hypertension is appropriate and there is no basis for a 
higher evaluation.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt is given to the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).  After careful consideration, the 
Board finds that the preponderance of the evidence in this 
case falls against the claimant, making the benefit of the 
doubt rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
hypertension has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.




ORDER

The claim for a rating in excess of 10 percent for service-
connected hypertension is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


